Title: To John Adams from Gilbert Blane, 13 September 1799
From: Blane, Gilbert
To: Adams, John



London 13th. Sepr. 1799

Dr: Blane requests the President of the United States of America to do him the Honor of accepting a copy of a book which accompanies this.
Besides the general matter of this work, interesting to maritime and commercial nations, the Prevention and cure of the yellow Fever are more particularly treated, of, as may be discovered from the Index and the subjoined letter to Mr: King which Dr. Blane sincerely hopes may be found of use to the United States.
